DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/17/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/21 has been entered.
 	The reply filed 08/17/21 affects the application 16/304,538 as follows:
1.      Claims 1, 2 and 23 have been amended.  Claims 6, 26 and 27 have been canceled. New ground(s) rejections necessitated by Applicant’s amendment are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1, 2, 4, 8-11, 13-17, 21-25, 28 are pending in application
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the phrase “radiotherapy, immunotherapy” which appears to contain a typographical error.  It appears that the phrase “radiotherapy, immunotherapy” should be replaced by the phrase “radiotherapy or immunotherapy”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4, 6, 8-11, 13-17, 21-25, 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,463,685 B2 in view of Vinagre et al., Hugo et al., Heidenreich et al. and Jasmer.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,463,685 B2 are drawn to a method of treating a telomerase-expressing lung cancer cell or colon cancer cell characterized by an over-activation of telomerase in a subject in need thereof with lung cancer or colon cancer, comprising administering a pharmaceutical composition comprising a compound analogue according to a given Formula III: wherein R1 is H a pharmaceutically acceptable salts or a polymorph thereof; wherein the pharmaceutical composition is administered in an amount effective to reduce stability of telomere length and to induce cell death in the telomerase-expressing lung cancer cell or colon cancer cell. The claims of the instant application are drawn to a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein cells of said cancer are telomerase-positive and exhibit enriched telomere transcriptional signature(s), wherein said subject has had disease 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13-17, 21-25, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shay et al. (US 2014/0303239 A1) in view of Vinagre et al. (Nature Communications; Published 26 Jul 2013, pages 1-6), Hugo et al. (Cell 162, 2015, 1271–1285), Heidenreich et al. (Nat. Commun. 5:3401 doi: 10.1038/ncomms4401 (2014), pages 1-7) and Jasmer (Dissertation: Presented to The Faculty of the Graduate School Of the University of Missouri; pages 1-vii, 1-146, July 2015).
Claim 1 is drawn to a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-
Shay et al. disclose that a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein cells of said cancer are telomerase-positive (see claims 1 and 2; see also page 3, [0033]).  That is, Shay et al. disclose that the administration of the various pharmaceutical compositions in accordance with their present disclosure represent an approach to treatment of telomerase positive human cancers based on a bifunctional mechanism of action characterized as i) acute cytotoxicity derived from anti-metabolic properties and incorporation into genomic DNA and ii) telomeric DNA modification and shortening (see page 3, [0033]). 
In addition, Shay et al. teach wherein a therapeutically effective amount of 6-thio-dG is between about 0.5 mg/kg and 5.0 mg/kg (see page 6, [0056]).  That is, Shay et al. disclose that the Formula I, II, III, IV, and/or V compound is included in the pharmaceutically acceptable carrier or diluent in an amount sufficient to deliver to a patient a therapeutically effective amount of said compound (see page 6, [0056]).  It should be noted that said compound can comprise 6-thio-dG (see for example, page 2, para [0012]).  Also, Shay et al. that a preferred dose of the active compound for all of the herein-mentioned conditions is in the range from about 10 ng/kg to 100 mg/kg, preferably 0.1 to 50 mg/kg per day, more generally 0.5 to about 25 mg per kilogram body weight of the subject per day (see page 6, [0056]).  Furthermore, Shay et al. disclose that wherein 6-thio-dG is administered more than once, and wherein 6-thio-dG is administered twice daily, daily, every other day, twice a week, weekly, every other week, every three weeks or monthly (see pages 6-7, [0057]).  Also, Shay et al. disclose that 6-thio-dG can be 
Shay et al. do not teach wherein cells of said cancer exhibit enriched telomere transcriptional signature(s), and wherein said subject has had disease progression during or after platinum-based therapy, radiotherapy or immunotherapy. 

Hugo teaches melanoma disease progression following MAPKi therapy (see page 1273 col.1, para 3).  That is, Hugo teaches that when multiple disease-progressive or acquired MAPKi-resistant tumors were obtained from patients, they were compared to the same patient-matched baseline tumors. To assess the degree to which functionally validated genetic mechanisms account for clinically acquired MAPKi resistance, we visualized the recurrence of these mutations specific to or highly enriched in single-drug and double-drug disease-progressive 
Heidenreich et al. disclose that TERT promoter mutations, besides causing an increased gene expression, associate with increased patient age, increased Breslow thickness and tumour ulceration in 287 primary melanomas. The mutations are more frequent at both intermittently and chronically sun-exposed sites than non-exposed sites and tend to co-occur with BRAF and CDKN2A alterations (see abstract). Furthermore, Heidenreich et al. disclose that in a subset of st paragraph). Also, Heidenreich et al. disclose that previously, they showed that the TERT promoter mutations tend to be more frequent in tumours with BRAF mutations and that in this study they confirmed that association (see page 6, left col., 2nd paragraph). In addition, Heidenreich et al. disclose that strategies based on therapeutic inhibition of telomerase that include small molecular inhibitors, immunotherapy, gene therapy, telomere
and telomerase proteins are already part of clinical trials for treating melanoma. Further research will determine usefulness of the TERT promoter mutations in the context of melanoma treatment where strategies based on BRAF inhibitors have shown a vast potential despite persistent issue
of resistance (see page 6, left col., 3rd paragraph).
Jasmer discloses that immunotherapy has provided a more promising therapeutic strategy for the treatment of metastatic melanoma (see page 3, section 2.2). Furthermore, Jasmer discloses that immunotherapies including Ipilimumab, a monoclonal antibody targeting CTLA-4 (i.e.; a CTLA-4 immune checkpoint inhibitor), two monoclonal antibodies targeting PD-1, Nivolumab and Pembrolizumab (i.e.; PD-1 immune checkpoint inhibitors), and interferon alpha 2b (as an adjuvant therapy) have been approved for treatment of metastatic melanoma (see page 4, 1st paragraph). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a subject with cancer such as a subject with MAPKi resistant melanoma and that has had disease progression during or after immunotherapy comprising administering to said subject an amount of 6-thio-2'-deoxyguanosine (6-thio-dG), with a good 
One having ordinary skill in the art would have been motivated to treat a subject with cancer such as a subject with MAPKi resistant melanoma and that has had disease progression 


Regarding claim 23, claim 23 is obvious over Shay et al. and Vinagre et al. since Shay et al. further teach that a method comprising assessing a cancer cell from said subject for one or more of (a) TERT promoter mutation, (b) enriched telomere transcriptional signature(s), (c) increased AXL expression, (d) increased PDGFRP expression, and/or (e) one or more B-Raf
mutations (see abstract).  That is, Shay et al. further teach or disclose that they report the presence of recurrent somatic mutations in the TERT promoter in cancers of the central nervous
system (43%), bladder (59%). thyroid (follicular cell-derived, 10%) and skin (melanoma, 29%). In thyroid cancers, the presence of TERT promoter mutations (when occurring together with BRAF mutations) is significantly associated with higher TERT mRNA expression, and in

Regarding claim 2, it should be noted that it is obvious to treat a subject with melanoma comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein melanoma is resistant to an immunotherapy, especially since Heidenreich et al. disclose or suggest that in the context of melanoma treatment strategies based on BRAF inhibitors have shown a vast potential despite persistent issue of resistance (i.e.; melanoma can be resistant or can be resistant melanoma) (see page 6, left col., 3rd paragraph), and Jasmer discloses that Interleukin-2 (IL-2) immunotherapy which was approved for the treatment of metastatic melanoma in patients produced objective response rate of 16% with 10% having a partial response (i.e.; the melanoma is resistant (resistant melanoma) and 6% having a complete response (see page 3, section 2.2). 
Regarding claim 4, based on Shay et al., Vinagre et al., Hugo et al., Heidenreich et al. and Jasmer, it is obvious to use a CTLA-4 immune checkpoint inhibitor and/or a PD-1 immune checkpoint inhibitor for said immunotherapy.

2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shay et al. (US 2014/0303239 A1) in view of Hugo et al. (Cell 162, 2015, 1271–1285) and Schwartz et al. (US 20160067314 A1).
Shay et al. teach or disclose a method of treating a subject with melanoma comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG) (see claims 1 and 2).  That is, Shay et al. teach or disclose a method for treating a subject in need thereof comprising administering to a subject a pharmaceutical composition comprising a 6-mercaptopurine ribonucleoside analogue, wherein the subject has been diagnosed with cancer or a hyperproliferative disease, and that the 6-mercaptopurine ribonucleoside analogue comprises 6-thio-2'-deoxyguanosine (see claims 1 and 2); and also that the cancer may specifically be of a histological type, that includes malignant melanoma; amelanotic melanoma; superficial spreading melanoma; malignant melanoma in giant pigmented nevus; epithelioid cell melanoma (see page 5, [0047]). 
Shay et al. teach or disclose do not teach wherein melanoma is resistant to an immunotherapy. 
However, Hugo teaches melanoma which is resistant to MAPKi therapy (see abstract). That is, Hugo discloses that melanoma acquires MAPKi resistance with highly dynamic and recurrent non-genomic alterations and co-evolving intra-tumoral immunity (see abstract). 
Also, Hugo teaches melanoma disease progression following MAPKi therapy (see page 1273 col.1, para 3).  That is, Hugo teaches that when multiple disease-progressive or acquired MAPKi-resistant tumors were obtained from patients, they were compared to the same patient-matched baseline tumors. To assess the degree to which functionally validated genetic mechanisms account for clinically acquired MAPKi resistance, we visualized the recurrence of 
Schwartz et al. disclose that metastatic melanomas are highly resistant to radiation and chemotherapy (i.e.; resistant metastatic melanomas) from the earliest stages, which is a major factor in poor clinical outcomes (see abstract). Furthermore, Schwartz et al. disclose the resistance in melanoma can be resistance to chemotherapy and disclose compositions and 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use 6-thio-dG to treat MAPKi resistant melanoma such as melanoma that is resistant to anti-MEK therapy or melanoma that is resistant to immunotherapy as taught or suggested by Schwartz et al. in a subject comprising administering 6-thio-dG to said subject, with a good expectation of success, since 6-thio-dG functions outside of the MAPK pathway at telomeres to cause cell killing, and especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis), and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for melanoma, and also due to the teaching of Hugo that melanoma readily acquires MAPKi resistance, and also since Schwartz et al. disclose or suggest that melanoma can be resistant to immunotherapy.
One having ordinary skill in the art would have been motivated to use 6-thio-dG to treat MAPKi resistant melanoma such as melanoma that is resistant to anti-MEK therapy or melanoma that is resistant to immunotherapy as taught or suggested by Schwartz et al. in a subject comprising administering 6-thio-dG to said subject, with a good expectation of success, since 6-thio-dG functions outside of the MAPK pathway at telomeres to cause cell killing, and especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis), and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere 
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 8-11, 13-17, 21-25, 28 have been considered but are not found convincing.
The Applicant argues that applicant submits that the subject matter of claim 1 is not
suggested by the cited combination of references. The only reference that is even alleged to
mention therapy-resistant cancers is Hugo, which is said to disclose a discussion of MAPKi-
resistant cancers, including melanoma. While Hugo mentions immunotherapy, it is not the focus of their work, and no mention whatsoever is made of radio- or platinum-based therapies. Thus, when taken as a whole, the cited art at most provides for the possibility that MAPKi-resistance can arise in melanomas — yet the claims no longer cover MAPK
However, the above rejection was made by applying Shay et al., Vinagre et al., Hugo et al., Heidenreich et al. and Jasmer references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat a subject with cancer such as a subject with MAPKi resistant melanoma and that has had disease progression during or after immunotherapy comprising administering to said subject an amount of 6-thio-2'-deoxyguanosine (6-thio-dG), with a good expectation of success, since 6-thio-dG functions outside of the MAPK pathway at telomeres to cause cell killing, and wherein cells of said cancer are telomerase-positive and exhibit one or more TERT promoter mutations, and/or enriched telomere transcriptional signature(s), because one of ordinary skill in the art would expect to treat cancer in a subject by using 6-thio-dG to induce telomere dysfunction in a subject with cancer cells with 
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.

However, as set forth in the above rejection, Regarding claim 2, it should be noted that it is obvious to treat a subject with melanoma comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein melanoma is resistant to an immunotherapy, especially since Heidenreich et al. disclose or suggest that in the context of melanoma treatment strategies based on BRAF inhibitors have shown a vast potential despite persistent issue of resistance (i.e.; melanoma can be resistant or can be resistant melanoma) (see page 6, left col., 3rd paragraph), and Jasmer discloses that Interleukin-2 (IL-2) immunotherapy which was approved for the treatment of metastatic melanoma in patients produced objective response rate of 16% with 10% having a partial response (i.e.; the melanoma is resistant (resistant melanoma) and 6% having a complete response (see page 3, section 2.2).
Furthermore, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use 6-thio-dG to treat MAPKi resistant melanoma such as melanoma that is resistant to anti-MEK therapy or melanoma that is resistant to immunotherapy as taught or suggested by Schwartz et al. in a subject comprising administering 6-thio-dG to said subject, with a good expectation of success, since 6-thio-dG functions outside of the MAPK pathway at telomeres to cause cell killing, and especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell 
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.

Applicant's arguments with respect to claims 1, 2, 4, 8-11, 13-17, 21-25, 28 have been considered but are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623